Plaintiff recovered judgment against defendant, dissolving the bonds of matrimony between them. Defendant moved for a new trial on the grounds of newly discovered evidence.
The question for determination is, is the newly discovered evidence sufficient to entitle defendant to a new trial? I think it is. The evidence on which the judgment of divorce was granted was mainly that of the plaintiff. In support of her motion for a new trial, defendant filed an affidavit of the plaintiff, in which he says he was mistaken in the testimony that he gave at the trial; specifying the particulars in which he was mistaken.
The particulars specified embrace all the essential facts of the case on which a judgment of divorce could have been granted. Since the plaintiff, under oath, admits that he was mistaken in these facts, it should be taken as true that the newly discovered evidence completely overthrows and nullifies the evidence given at the trial, and on which the judgment of divorce was granted. *Page 156 
The judgment of the trial court denying the motion of defendant for a new trial is reversed, and a new trial of the case is ordered.
TALBOT, J.: I concur.
BELKNAP, C. J.: I dissent.